*626MEMORANDUM **
Timothy D. Jones appeals from the dismissal of his complaint under 42 U.S.C. § 1983 against California prison officials. We have jurisdiction under 28 U.S.C. § 1291, and because Jones failed to exhaust administrative remedies, we affirm.
The Prison Reform Litigation Act requires prisoners to exhaust “such administrative remedies as are available” before bringing suit under § 1983. 42 U.S.C. § 1997e(a). Jones admits he did not complete the administrative procedure. He filed a grievance appealing the disciplinary committee finding that he was a mutual combatant. The appeal was canceled because Jones refused to be interviewed, and Jones did not appeal from the cancellation as prison regulations provided. He therefore failed to exhaust his administrative remedies, and the district court’s dismissal without prejudice was proper. See Wyatt v. Terhune, 315 F.3d 1108, 1120 (9th Cir.), cert. denied, — U.S. -, 124 S.Ct. 50, 157 L.Ed.2d 23 (2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.